JONES, P.J.,
dissenting
I respectfully dissent, and would affirm the order of the trial court. I find the rationale of In Re Adoption of Foster (1985), 22 Ohio App. 3d 129, to be persuasive, as quoted at page five herein. The court in Foster, of course, found that the consent of the putative and subsequently adjudicative father's consent to the adoption was required principally because such father had tendered support for the child which the mother refused.
It is patently absurd to hold that a male is not a father for support purposes but qualifies *534as a father under adoption laws. In the case at bar, appellant acknowledged being the father of the child from the moment the child was born, but nevertheless failed and refused to contribute to the child's support. The quotidian of children born to unwed parents causes a societal problem in providing sustenance and care for the child at the expense of the public. Since appellant neither supported the child nor offered support, his consent to the child's adoption should not be required.